                                                                Case 1:20-cv-02405-EGS Document 115-1 Filed 11/17/20 Page 1 of 4




       Extra Trips
       Extra Trips (Network & Local - HCR & PVS):
         • No. of Extra Trips by Division (October)
             Division            10/1 10/2 10/3 10/4 10/5 10/6 10/7 10/8 10/9 10/10 10/11 10/12 10/13 10/14 10/15 10/16 10/17 10/18 10/19 10/20 10/21 10/22 10/23 10/24 10/25 10/26 10/27 10/28 10/29 10/30 10/31
             CHESAPEAKE            59 64 42 26 66 52 67 60 71                    86 200 144        86    78    68    70    67    52    74    70    68    87    81    91    49 105      76    91    83 100      90
             COASTAL SOUTHEAST    131 117 101 120 139 123 111 134 133 211 310 269 173 149 170 177 162 127 177 142 163 184 174 154 115 165 175 159 162 156 290
             ISC                    7    4    3    2    3 11      8 12      8     3     5     5     5     9     5     4     2     3     1     2     4     4     5     4     1     0     3     4     4     4     3
             LAKESHORES            35 31 24 32 47 54 42 56 53                    34    62 141      82    91    71    75    72    38    74    71    76    85    92    50    65    96    91    95    87    86    73
             MID-ATLANTIC          20 29 38 42 45 30 28 30 39                    49 198 119        66    59    70    44    37    54    61    48    50    46    60    52    66    94    67    84    95    64 179
             MID-SOUTH             38 38 16 36 46 44 34 50 40                    21    74 100      49    48    43    31    21    39    48    56    50    47    48    32    39    66    44    62    58    46 198
             MIDWEST               30 34 29 53 44 39 49 53 47                    25 121      88    68    54    32    37    33    41    45    36    61    48    43    28    43    51    44    52    56    45    44
             NEW ENGLAND           30 25 24 49 46 26 34 36 42                    41    49    95    62    49    39    54    63    65    71    35    46    39    40    70    64    72    42    60    44    68    80
             NEW YORK METRO        22 28 20 16 21 30 31 33 33                    18    46    94    80    52    41    44    44    50    40    38    41    37    43    38    29    38    35    48    43    43    39
             PACIFIC NORTHWEST     35 32 50 22 48 28 36 40 45                    68 174 211        75    50    48    38    45    39    64    26    24    32    36    47    46    40    24    32    35    46    74
             SOUTHERN CALIFORNIA   23 28 30 21 68 35 34 29 32                    35 117 247        62    36    63    53    55    33    57    44    54    38    29    33    24    35    26    30    24    33    59
             SOUTHWEST             32 35 12 27 18 15 26 28 37                    32 114 141        45    26    32    30    33    54    39    24    34    26    37    40    66    56    28    38    46    37 121
             STC                   44 54 53 39 59 47 51 46 43                    48    80    49    58    67    59    36    65    43    48    58    47    59    53    58    47    47    48    48    53    46    44
             WESTSHORE             20 15 21 22 31 23 22 22 17                    18    44    46    24    15     9    36    28    17    40    13    19    19    21    31    18    26    21    32    27    32    29
             Grand Total          526 534 463 507 681 557 573 629 640 689 1594 1749 935 783 750 729 727 655 839 663 737 751 762 728 672 891 724 835 817 806 1323




Sensitive Commercial Information – Do Not Disclose / Attorney-Client Privileged / Attorney Work Product
11/17/2020
                                                                Case 1:20-cv-02405-EGS Document 115-1 Filed 11/17/20 Page 2 of 4




       Extra Trips
       Extra Trips (Network & Local - HCR & PVS):
         • No. of Extra Trips by Division (November)
             Division            11/1 11/2 11/3 11/4 11/5 11/6 11/7 11/8 11/9 11/10 11/11 11/12 11/13 11/14 11/15
             CHESAPEAKE            86 88 76 68 70 86 62 32 73 227 154 103                          97    73    53
             COASTAL SOUTHEAST    238 184 141 110 144 132 167 144 171 337 309 169 154 171 138
             ISC                    1    1    3    5    3    4    1    2    2    12    19     3     3     1     1
             LAKESHORES           176 79 88 78 67 82 51 57 63 146 146 104                          63    36    84
             MID-ATLANTIC         184 89 76 62 61 70 63 65 72 222 206 130                          83    45    90
             MID-SOUTH            132 44 44 52 58 53 25 54 66 117 111                        77    57    42    64
             MIDWEST              119 47 46 44 43 44 26 64 54 114 103                        62    54    28 118
             NEW ENGLAND           88 50 56 41 34 46 78 78 69                    78 109      98    55    76    91
             NEW YORK METRO        49 62 82 51 51 54 47 37 43 138 163                        88    77    43    54
             PACIFIC NORTHWEST    135 29 21 19 14 25 42 34 34 216 244                        32    37    28    47
             SOUTHERN CALIFORNIA   56 38 29 29 16 21 49 30 39 146 208                        40    35    53    28
             SOUTHWEST            141 43 32 39 35 35 47 55 38 163                      94    56    45    54    56
             STC                   20 41 45 43 30 29 36 37 45                    53    89    63    55    36    36
             WESTSHORE             36 34 28 32 29 25 24 22 30 112                      38    25    15    22    24
             Grand Total         1461 829 767 673 655 706 718 711 799 2081 1993 1050 830 708 884




Sensitive Commercial Information – Do Not Disclose / Attorney-Client Privileged / Attorney Work Product
11/17/2020
                                                                   Case 1:20-cv-02405-EGS Document 115-1 Filed 11/17/20 Page 3 of 4




       Trips On Time
       Trips On Time (Network & Local - HCR &PVS):
         • No. of Late Trips by Division (October)
             Division                10/1   10/2   10/3   10/4   10/5   10/6   10/7   10/8   10/9 10/10 10/11 10/12 10/13 10/14 10/15 10/16 10/17 10/18 10/19 10/20 10/21 10/22 10/23 10/24 10/25 10/26 10/27 10/28 10/29 10/30 10/31
             CHESAPEAKE               154    157    109     92    130    153    156    204    280 171      60 149 305 273 301 392 223 173 316 347 377 394 428 309 236 402 383 421 471 491 269
             COASTAL SOUTHEAST        189    157    123    105    178    201    185    215    417 208      88 114 298 351 378 427 233 256 387 377 371 357 420 218 291 317 412 453 419 461 223
             ISC                       11     16     11      7      8     10     19     12     10    13     4     4     6    12    13    13    16     9    10    14    13    14    10    18     8     9     9    12    19    19    18
             LAKESHORES               165    197    110     84    197    182    184    172    246 146      63 145 316 264 322 292 165 168 289 279 247 359 314 139 140 288 265 289 323 338 181
             MID-ATLANTIC              96    111     67     54    111    130    155    135    174    87    72    67 181 205 154 174 119 102 147 153 129 147 182 120 123 156 143 174 199 202 169
             MID-SOUTH                209    261     82    191    224    191    185    193    260    84    77 190 250 235 279 296 141 207 181 254 190 173 221                            65 189 186 230 224 262 297 128
             MIDWEST                   36     35     29     27     34     36     38     24     66    23    20    27    68    77    57    48    23    39    50    44    44    55    74    35    36    58    75    55 104      73    62
             NEW ENGLAND               78     77     63     80    100    106     86    109    180    94    62    96 186 147 146 188            78 116 128 101 121 141 161                78 123 136 138 139 128 155 117
             NEW YORK METRO            70     74     68     41    112    121    100    100    110    91    40    51 132 127 128 107 122              61    75 109 100 126 107            90    65 102 109 117 102 146 100
             PACIFIC NORTHWEST         37     50     24     19     54     56     53     31     40    21     9    25    63    78    60    76    24    33    52    58    43    34    45    12    20    40    38    41    54    34    29
             SOUTHERN CALIFORNIA       58     72     27     41     70     81     79     56    106    38    12    34    86    91    80    73    46    26    70    75    76    83    60    35    29    65    52    70    60    74    31
             SOUTHWEST                 98    111     39     68     75    115    119     98    159    58    50    80 128 161 150 135            69    84 125 154 143 131 208              97 143 151 181 173 157 245 103
             STC                      128    162    134    116     96    210    206    192    214 178 112        63 137 227 236 222 203 135 111 198 202 231 214 183 145                              78 231 209 158 174 139
             WESTSHORE                 91    117     73     65    132    130    100    135    145    85    35    49 144 127 185 163 121 118 177 145 141 215 219 125                            71 158 173 117 187 201 142
             Grand Total             1420   1597    959    990   1521   1722   1665   1676   2407 1297 704 1094 2300 2375 2489 2606 1583 1527 2118 2308 2197 2460 2663 1524 1619 2146 2439 2494 2643 2910 1711




Sensitive Commercial Information – Do Not Disclose / Attorney-Client Privileged / Attorney Work Product
11/17/2020
                                                                   Case 1:20-cv-02405-EGS Document 115-1 Filed 11/17/20 Page 4 of 4




       Trips On Time
       Trips On Time (Network & Local - HCR &PVS):
         • No. of Late Trips by Division (November)
             Division                11/1   11/2   11/3   11/4   11/5   11/6   11/7   11/8   11/9 11/10 11/11 11/12 11/13 11/14 11/15
             CHESAPEAKE               246    386    375    402    367    408    218    241    317 275 223 343 438 214 187
             COASTAL SOUTHEAST        200    400    367    388    444    420    257    302    391 311 288 426 473 266 274
             ISC                        8     14     19     20     16     21     13     14     13    17    16    21    26    27    13
             LAKESHORES               167    320    314    291    271    296    180    164    300 224 216 366 318 192 197
             MID-ATLANTIC             133    259    214    197    164    281    182    155    239 229 232 270 340 186 194
             MID-SOUTH                186    186    231    216    238    241     85    174    211 181 262 283 300 120 292
             MIDWEST                   43     59     62     49     57     67     36     43     99    58    48    75    62    39    67
             NEW ENGLAND              112    107    140    132     76    125     85    108    109 111 154 149 116 106 137
             NEW YORK METRO            45    148    178    135    113    108     89     92    130 121 120 194 150            94    67
             PACIFIC NORTHWEST         16     46     67     40     70     87     23     31     63    52    36    73    67    48    43
             SOUTHERN CALIFORNIA       34     57     75     69     45     59     48     34     74    58    49 100      82    37    65
             SOUTHWEST                119    147    193    155    146    146     82    111    110 119 104 179 154 110 142
             STC                      102     76    217    224    211    234    191    121     93 177 132 117 177 171 110
             WESTSHORE                 89    154    125    134    154    188    145    126    161 163 135 208 209 130 102
             Grand Total             1500   2359   2577   2452   2372   2681   1634   1716   2310 2096 2015 2804 2912 1740 1890




Sensitive Commercial Information – Do Not Disclose / Attorney-Client Privileged / Attorney Work Product
11/17/2020
